


110 HR 4293 IH: To amend the Internal Revenue Code of 1986 to allow an

U.S. House of Representatives
2007-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4293
		IN THE HOUSE OF REPRESENTATIVES
		
			December 5, 2007
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow an
		  above-the-line deduction for State and local, and foreign, real property
		  taxes.
	
	
		1.Deduction for real property
			 taxes allowed whether or not taxpayer itemizes other deductions
			(a)In
			 generalSubsection (a) of
			 section 62 of the Internal Revenue Code of 1986 (defining adjusted gross
			 income) is amended by inserting before the last sentence the following new
			 paragraph:
				
					(22)Real property
				taxesThe deduction allowed by section 164 for real property
				taxes described in section
				164(a)(1).
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			
